UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2011 CIRCLE ENTERTAINMENT INC. (Exact name of registrant as specified in charter) Delaware 001-33902 36-4612924 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 650 Madison Avenue New York, New York (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (212)838-3100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreements. (a)Loans. On April 27 through May 4, 2011, certain of the Company’s directors, executive officers and greater than 10% stockholders made unsecured demand loans (the “Loans”) to the Company totaling $500,000, bearing interest at the rate of 6% per annum. The foregoing description of the Loans is not complete and it is qualified in its entirety by reference to the full text of the form of Promissory Note which is filed herewith as Exhibit 10.1 and incorporated herein by reference. The Company intends to use the proceeds to fund working capital requirements and for general corporate purposes.Because certain of the directors, executive officers and greater than 10% stockholders of the Company made the Loans, a majority of the Company’s independent directors approved the transaction. Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information required by this item is incorporated by reference from Item 1.01 above. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Form of Promissory Note SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCLE ENTERTAINMENT INC. Date: May 4, 2011 By: /s/Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President, General Counsel and Secretary INDEX TO EXHIBITS Exhibit No. Description Form of Promissory Note
